Citation Nr: 1402460	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran had active duty service from May 1974 to May 1996.  He served in Southwest Asia during the Persian Gulf War.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision and thereafter of the VA Regional Office (RO) in Wichita, Kansas that, among other things, denied service connection for an acquired psychiatric disorder, to include major depressive disorder, obstructive sleep apnea, claimed as an undiagnosed illness, a gastrointestinal disorder, to include gastroesophageal reflux disease and gastritis, and erectile dysfunction, to include as secondary to service-connected coronary artery disease.

The Board remanded the case for further development in November 2012.

By rating action dated in March 2013, service connection was granted for gastroesophageal reflux disease and gastritis.  This is considered the full grant of these benefits sought on appeal and they are no longer for appellate consideration.  

Following review of the record, the issues of entitlement to service connection for obstructive sleep apnea and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

There is competent evidence of record that erectile dysfunction is as likely as not related to service-connected hypertension.




CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, erectile dysfunction is proximately due to or the result of service-connected hypertension.  38 C.F.R. §§ 3.102, 3.310. (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim unless the assistance would not aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In view of the Board's favorable decision below, further notice and assistance are unnecessary to aid the appellant in substantiating the claim of entitlement to service connection for erectile dysfunction. See Wensch v. Principi, 15 Vet. App. 362 (2001).

Pertinent Law and Regulations 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Legal Analysis

The Veteran does not assert that erectile dysfunction is of service onset but claims that service connection for such is warranted as secondary to service-connected disability, specifically service-connected coronary artery disease.  Service connection has also been in effect for hypertension since June 1996.  

The appellant underwent a VA examination in April 1997 where it was noted that had had hypertension for 15 years and was on medication with good control.  Subsequent VA and Tricare records reflect that he has received extensive and consistent follow-up and treatment for heart disease and hypertension over the years.  

Tricare records dated between January and February 2003 reflect that the Veteran complained of decreased libido and a history of impotence for which he was prescribed Viagra. 

A claim for service connection of erectile dysfunction was received in April 2006.

Pursuant to the Board's November 2012 remand, the appellant was afforded a VA male reproductive system examination in March 2013.  The examiner stated that the claims folder was reviewed.  He reported the onset of erectile dysfunction in 2000 with a diagnosis in 2001, and indicated that prior treatment had failed.  The Veteran was noted to have a medical history that included hypertension, diabetes mellitus, and hypercholesterolemia.  

Following examination, the examiner stated that the Veteran had a long history of hypertension and that this was a risk factor for erectile dysfunction.  It was also related that the appellant had a history of hypergonadism that was more likely the cause of his erectile dysfunction rather than treatment for coronary artery disease/ischemic heart disease.  The examiner stated that there was no direct relationship between coronary artery disease and the subsequent development of erectile dysfunction, and that therefore, erectile dysfunction was less likely than not secondary to coronary artery disease/ischemic heart disease.  

After review of the evidence as a whole, the Board notes that the most recent VA examiner found that the appellant had hypergonadism that was more likely the cause of erectile dysfunction.  However, it was also stated that hypertension was a risk factor for this condition.  The evidence reflects that the Veteran has a long history of hypertension with fluctuating control.  In view of such, the Board finds that the examiner's statement regarding hypertension and erectile dysfunction is at least as likely as not in relative equipoise as to a secondary relationship.  As such, the Board resolves the benefit of the doubt by granting service connection for erectile dysfunction secondary to hypertension.  


ORDER

Service connection for erectile dysfunction as secondary to hypertension is granted.


REMAND

The Veteran asserts that he has obstructive sleep apnea related to service, or that it is an undiagnosed illness from service in the Persian Gulf War Zone.  In an August 2012 Informal Hearing Presentation, his representative also points out that the appellant desires to establish service connection for sleep apnea as secondary to other service-connected disability.  

In this regard, the Board observes that although the Veteran has diagnosed sleep apnea, there is no competent clinical opinion of record, to include on most recent VA examination in March 2013, as to whether it is secondary to a service-connected disorder. See 38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran also contends that major depressive disorder is related to service and that his most recent VA examination in this regard was inadequate.  He was afforded a VA examination for mental disorders in March 2013.  Among other things, the appellant related that he sought treatment in 2007 for multiple medical problems and was prescribed Wellbutrin.  Major depressive disorder was diagnosed.  The examiner provided an opinion to the effect that it did not appear that major depressive disorder was directly related to his active service.  In this regard, however, the Veteran also appears to indicate that psychiatric disability is related to physical illnesses that may include multiple service-connected disorders.  Service connection for major depressive disorder as secondary to or aggravated by service-connected disability has not been addressed.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).

In view of the above, the Board finds that the Veteran should be scheduled for a additional VA examinations.  Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to the issues of entitlement to service connection for obstructive sleep apnea and major depressive disorder as secondary to service-connected disability. 

2.  Schedule the Veteran for a VA examination by an appropriate provider to determine whether sleep apnea is caused by service or aggravated by a service-connected disorder.  The claims folder and access to Virtual VA record must be made available to the examiner.  All necessary tests and studies should be conducted and clinical findings must be reported in detail. 

Following examination, the examiner must opine as to: a) whether it is at least as likely as not sleep apnea is of service onset; if not, b) whether the Veteran's sleep disturbance may be considered an undiagnosed illness attributable to service in the Persian Gulf War Zone; c) whether it is at least as likely as not sleep apnea was caused by (secondary to) a service-connected disability, including coronary artery disease and/or gastroesophageal reflux disease; and if not, d) whether it is at least as likely as not obstructive sleep apnea is made chronically worse (aggravated) by service-connected disability, including coronary artery disease and/or gastroesophageal reflux disease, or e) whether obstructive sleep apnea is more likely of post service onset and unrelated to service or service-connected disability.  

The examination report must include a complete rationale for the opinions and conclusions reached.

3.  Schedule the Veteran for an examination by a VA psychiatrist.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  The claims file and access to Virtual VA must be made available to the physician for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran's currently diagnosed major depressive disorder relates back to treatment for psychiatric symptoms in service, or b) whether it is at least as likely as not psychiatric disability was caused by (secondary to) service-connected disability, including heart disease, gastroesophageal reflux disease, and multiple orthopedic conditions, etc.; and if not, c) whether it is at least as likely as not current psychiatric disability has been made chronically worse (aggravated) by multiple service-connected disabilities; or d) whether any psychiatric disability is more likely of post service onset and unrelated to service or service-connected disability.  

The examination report must include a complete rationale for the opinions and conclusions reached.

4.  The RO should ensure that the medical reports requested above comply with this remand and their instructions.  If the reports are insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


